Citation Nr: 1108148	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  07-09 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for a generalized anxiety disorder.

2.  Entitlement to a rating in excess of 10 percent for tinea cruris.

3.  Entitlement to total disability rating based on individual unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1967 to February 1969.  These matters are before the Board of Veterans' Appeals (Board) on appeal from June 2005 and August 2005 rating decisions by the Chicago, Illinois RO.  These matters were previously before the Board in June 2010, at which time the case was remanded for scheduling of a Travel Board hearing.  In September 2010 a Travel Board hearing was held before the undersigned; a transcript of the hearing is included in the claims file.

The Board notes that the Veteran filed a new claim for entitlement to service connection for PTSD in January 2010.  From the record it appears that the RO is in the process of developing that claim.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the regulations implementing it apply in the instant case.  While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claims.  See 38 C.F.R. § 3.159 (2010).

The Veteran has testified that he receives ongoing VA treatment for psychiatric disability and for tinea cruris.  A review of his claims file found that the most recent treatment records associated with the record are from February 2007.  Records of VA treatment he has received since are constructively of record, are likely to contain pertinent information, and must be secured and considered.

The Veteran also testified that the disabilities on appeal have worsened since his most recent (June 2006) VA psychiatric and skin examinations.  Inasmuch as the reports of those examinations are now quite dated, contemporaneous examinations are necessary to assess the current severity of the psychiatric and tinea cruris disabilities.   

The matter of entitlement to a TDIU rating is inextricably intertwined with the increased ratings claims, and consideration of that matter must be deferred pending resolution of the other two claims on appeal.

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure for the record copies of the complete updated clinical records (any not already associated with the claims file) of all VA treatment the Veteran received for psychiatric disability and/or tinea cruris since February 2007.

2.  The RO should then arrange for a psychiatric examination of the Veteran to assess the current severity of his generalized anxiety disorder.  The claims file (including this remand) must be reviewed by the examiner in conjunction with the examination.  The examiner must be provided a copy of the criteria for rating psychiatric disability; the findings reported must be sufficiently detailed to allow for rating under those criteria (report the presence or absence of each symptom listed in the criteria for ratings above 30 percent).  The examiner should comment on the effects of the generalized anxiety on the Veteran's occupational and social functioning,  and must explain the rationale for all opinions offered.

3.  The RO should also arrange for a skin examination of the Veteran to assess the current severity of his tinea cruris.  The Veteran's claims file (including this remand) must be reviewed by the examiner in conjunction with the examination.  The examiner must be provided a copy of all applicable criteria for rating tinea cruris, and the findings reported must be sufficiently detailed to allow for rating under those criteria.  The examiner must explain the rationale for all opinions offered.

4.  The RO should then re-adjudicate the Veteran's claims (to include a finding of whether or not the schedular criteria are adequate; and readjudicate the TDIU claim in light of the development and determinations made on the claims for increased ratings.  If any remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  .


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

